Citation Nr: 0715344	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-28 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, to include as secondary to service-
connected diabetes mellitus or other service-connected 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from February 1965 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision that 
denied service connection for residuals of a cerebrovascular 
accident, to include as secondary to service-connected 
diabetes mellitus.  

In June 2004, the Board remanded the veteran's claim for 
entitlement to service-connection for residuals of a 
cerebrovascular accident, to include as secondary to service-
connected diabetes mellitus, for the issuance of a statement 
of the case.  The veteran subsequently filed a substantive 
appeal as to such issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2006).  

The Board notes that in a January 2004 statement, the 
veteran's representative raised the issue of entitlement to 
an effective date earlier than July 9, 2001, for service 
connection for diabetes mellitus; peripheral neuropathy of 
the right lower extremity associated with diabetes mellitus; 
and for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus.  That issue is not before 
the Board at this time and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran is service-connected for multiple disorders 
including diabetes mellitus.  He is claiming service 
connection for residuals of a cerebrovascular accident, to 
include as secondary to service-connected diabetes mellitus.  
In an April 2007 informal hearing presentation, the veteran's 
representative also essentially argued that the veteran's 
cerebrovascular accident could be secondary to his service-
connected post-traumatic stress disorder as well.  

The veteran's service medical records do not show treatment 
for a cerebrovascular disorder or for any such residuals.  
However, such records do indicate that the veteran had 
elevated blood pressure readings and that he was noted to 
have hypertension on one occasion.  The February 1965 
objective enlistment examination report noted a blood 
pressure reading of 136/88.  There were notations that the 
veteran's heart and vascular system were normal.  An April 
1969 treatment entry noted that the veteran had mild 
elevation of his blood pressure.  An April 1969 objective 
examination report indicated a blood pressure reading of 
130/92.  It was noted that the veteran had mild hypertension.  
There were also notations that the veteran's heart and 
vascular system were normal.  

A January 1973 five-day blood pressure check related blood 
pressure readings ranging from 128 to 136 systolic and from 
80 to 100 diastolic.  The objective January 1973 separation 
examination report indicated a blood pressure reading of 
130/100.  It was noted that a five-day blood pressure check 
was normal.  There were also notations that the veteran's 
heart and vascular system were normal.  A post-service April 
1974 objective enlistment examination report noted a blood 
pressure reading of 146/88.  It was noted that the veteran 
was overweight and that he had high blood pressure and that 
he was qualified for general military service.  There were 
also notations that the veteran's heart and vascular system 
were normal.  

Post-service VA treatment records show treatment for multiple 
disorders including diabetes mellitus, heart problems, 
hypertension, and a cerebrovascular accident.  

A January 2003 VA treatment entry related an assessment that 
included mild left upper extremity and lower extremity 
weakness with equivocal weakness.  It was noted that along 
with poorly controlled diabetes and hyperlipidemia, a lacunar 
cerebrovascular accident was suspected.  A February 2003 
report of a computed tomography scan indicated an impression 
that included a small lacunar infarct in the right basal 
ganglia.  

A January 2005 VA hypertension examination report indicated, 
as to diagnoses, that the veteran's hypertension was 
diagnosed simultaneously with his diabetes mellitus type II.  
It was also noted that he had a history of renal 
insufficiency that was shown on a problem list to have an 
onset in 2001.  The examiner commented that the veteran's 
hypertension was diagnosed in 1995 or 1996 prior to his 
diagnosis of renal insufficiency which was diagnosed in 2000.  
The examiner stated that, therefore, the veteran's 
hypertension was not secondary to his diabetes according to 
VA guidelines.  

The Board observes that the January 2005 VA hypertension 
examination report did not address whether the veteran's 
residuals of a cerebrovascular accident were related to his 
period of service, or whether the veteran's service-connected 
diabetes mellitus or other service-connected disorders caused 
or aggravated his residuals of a cerebrovascular accident.  
Therefore, the veteran has not been afforded VA examination 
with an etiological opinion after a review of the entire 
claims folder, as to his claim for service connection for 
residuals of a cerebrovascular accident, to include as 
secondary to service-connected diabetes mellitus or other 
service-connected disorders.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the case is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for his claimed residuals of a 
cerebrovascular accident since March 
2004.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records since March 2004 should be 
obtained.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed cerebrovascular 
accident, to include whether such is due 
to service, or is as secondary to 
service-connected diabetes mellitus or 
other service-connected disorders.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  

Based on a review of the claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
as likely as not (50 percent or greater 
probability) that the veteran's 
cerebrovascular accident are related to 
his active service.  The examiner should 
also specifically opine as to whether the 
veteran's service-connected diabetes 
mellitus, or any other service-connected 
disorders, caused or aggravated 
(permanently worsened beyond the natural 
progression) his cerebrovascular 
accident, and if so, the extent to which 
it was aggravated.  

4.  Thereafter, review the veteran's claim 
for service connection for residuals of a 
cerebrovascular accident, to include as 
secondary to service-connected diabetes 
mellitus or other service-connected 
disorders.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



